Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128802                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  GLENN PRATER,                                                                                       Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128802
                                                                   COA: 255768
                                                                   Jackson CC: 01-004758-NH
  YUCEL SEZGIN, M.D.,
           Defendant,
  and
  PRONATIONAL INSURANCE COMPANY,
           Garnishee Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 21, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           p1121                                                              Clerk